Citation Nr: 1529925	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for loss of extension, left knee, status post meniscal tear.

2.  Entitlement to a rating in excess of 10 percent prior to November 28, 2011, and in excess of 30 percent thereafter, for status post left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The veteran had active service from September 1985 to May 1988 and from February 2003 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 in October 2007 rating decisions by the Boston, Massachusetts Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the claims on appeal can be decided.

Per the Board's June 2014 remand, additional VA treatment records were associated with the file.  These records show that over the course of the appellate period, the Veteran has received consistent treatment for his service-connected left knee disability.  Of particular significance is a November 2012 treatment record which shows the Veteran was seen for an orthopedic consultation.  This treatment record indicates that the Veteran was suffering from an increase in symptomatology related to his service-connected right knee disability.  As the VA examination most recent in time to the November 2012 treatment record was dated December 2011, prior to the orthopedic consultation at issue, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level of impairment resulting from the service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide ranges of motion, measured in degrees, and should provide an opinion as to whether there is any additional loss of function of the left knee due to incoordination, painful motion, fatigability, excess motion, weakened motion, or limited motion.

2. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




